t c memo united_states tax_court david buffano petitioner v commissioner of internal revenue respondent docket no 11281-06l filed date r filed a motion to dismiss p’s collection review action directed at r’s effort to levy upon p’s property r argued lack of jurisdiction due to p’s untimely request for an appeals_office hearing p argued that he did not timely receive notice of r’s intent to levy held r’s motion to dismiss for lack of jurisdiction on the ground that p made an untimely hearing request will be denied held further no valid final notice_of_intent_to_levy was issued because the notice was not mailed to p’s last_known_address held further this case will be dismissed for lack of jurisdiction because no valid final notice_of_intent_to_levy was issued to p david buffano pro_se brian a press for respondent memorandum findings_of_fact and opinion armen special_trial_judge this collection review case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent moves to dismiss on the ground that no notice_of_determination was sent to petitioner for and the taxable years in issue in contrast petitioner contends that no valid final notice_of_intent_to_levy was ever sent to him at his last_known_address nor did he receive one in this context the court lacks jurisdiction the sole issue for decision is the basis of the court’s dismissal of this case findings_of_fact at the time the petition was filed petitioner resided pincite n east road in milford illinois he currently lives in colfax illinois petitioner has not filed a federal_income_tax return since he filed for the taxable_year petitioner’s return listed sterling circle apt wheaton illinois as his mailing address the wheaton address after some moving around and having notified the u s postal service postal service of his various changes of address petitioner lived in milford illinois at the aforementioned address for several years as of date petitioner had lived at this address in milford for some time on date respondent’s kansas city service_center mailed three letters to petitioner the letters however were not all sent to the same address relying on information available to it the kansas city service center’s automated collection service acs sent the first letter to petitioner at n east roadpt sic milford il despite the errors in the address petitioner received this letter not long after it was mailed and we shall refer to this address and its correct counterpart n east road as the milford address this first letter was entitled we have no record of receiving your tax returns and concerned the taxable_year the second letter mailed by respondent’s kansas city service center’s acs to petitioner at the incorrectly typed milford address was also received not long after it was mailed this second letter requested petitioner’s telephone number and the postal service will forward mail to a new address for approximately months though a permanent change_of address form remains on file with the postal service for months see www usps com the postal service’s national change_of address database retains change_of address information for months see www usps com sec_301_6212-2 proced admin regs again referenced petitioner’s failure_to_file hi sec_2002 federal_income_tax return the third letter sent on date by the kansas city service center’s acs to petitioner was mailed to sterling pircle sic apt wheaton il an incorrectly typed version of the wheaton address this third letter was a final notice_of_intent_to_levy and notice of your right to a hearing final notice with respect to petitioner’s federal_income_tax liabilities for the taxable years and these liabilities determined on the basis of substitutes for return since petitioner did not file returns for those years were assessed after petitioner failed to commence an action for redetermination pursuant to sec_6213 the final notice listed outstanding liabilities in the aggregate amount of some dollar_figure and notified petitioner of his right to an administrative hearing petitioner never received the final notice and it was returned to respondent as undeliverable by the postal service on date on date respondent issued a notice_of_levy to petitioner’s employer napleton’s river oaks cadillac in chicago illinois where petitioner was employed as a commission-based unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure automobile mechanic it was his employer’s receipt of the notice_of_levy that first brought the levy to petitioner’s attention on date petitioner sent respondent a form request for a collection_due_process_hearing hearing request it was received by respondent days after the issuance of the final notice petitioner’s hearing request listed his address as the milford address an appeals officer scheduled an equivalent_hearing by telephone with petitioner for date but petitioner did not appear in date the appeals_office issued a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter to petitioner stating that the levy was appropriate and that petitioner did not have the right to appeal the decision because not having filed a timely hearing request he had been granted only an equivalent_hearing that letter was mailed to the milford address in date petitioner filed a petition with this court seeking to commence a lien or levy action under sec_3 petitioner did write to respondent’s appeals_office to reschedule the oct telephone conference but despite the fact that he had almost a month in which to accomplish the task chose to wait until oct to draft a letter requesting the rescheduling of the conference the letter did not reach the appeals officer until nov d respondent filed a motion to dismiss for lack of jurisdiction on date an evidentiary hearing took place in chicago illinois opinion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b thus in the absence of a notice_of_determination this court lacks jurisdiction respondent did not issue a notice_of_determination in respect of petitioner’s outstanding tax_liabilities for and a decision letter resulting from an equivalent_hearing concerning a collections issue is insufficient to invoke the court’s jurisdiction under sec_6320 or sec_6330 moorhous v commissioner supra pincite 116_tc_255 cowan v commissioner tcmemo_2006_255 on appeal 9th cir date cf 119_tc_252 however as relevant herein a necessary predicate for the issuance of a notice_of_determination is the issuance of a final notice_of_intent_to_levy sent to the taxpayer at the taxpayer’s last_known_address see sec_6330 accordingly in this context the court does not have jurisdiction to hear petitioner’s case and only the proper basis for dismissal is to be decided respondent argues that the court lacks jurisdiction because petitioner filed his hearing request outside the 30-day time period permitted by statute dismissal on this ground would allow respondent to levy upon petitioner’s property to satisfy his long-outstanding federal tax_liabilities on the other hand petitioner argues that he never received a valid final notice_of_intent_to_levy dismissal on that ground would invalidate the notice_of_levy see kennedy v commissioner supra pincite a petitioner’s hearing request taxpayers must submit a written request for an administrative hearing with respect to a final notice issued under sec_6330 within the 30-day period commencing the day after the date of the final notice sec_6330 sec_301_6330-1 proced admin regs a taxpayer who makes an untimely request for a hearing is not entitled to one but rather receives an equivalent_hearing instead see kennedy v commissioner supra pincite sec_301_6330-1 proced admin regs because his hearing request was made beyond the 30-day period petitioner was granted an equivalent_hearing for the taxable years and see sec_301_6330-1 proced admin regs the result of an equivalent_hearing is a decision letter not a notice_of_determination and the distinction is critical a decision letter does not constitute a notice_of_determination under sec_6330 which would provide a basis for petitioner to invoke the court’s jurisdiction see moorhous v commissioner supra pincite kennedy v commissioner supra pincite b the final notice_of_intent_to_levy was not sent to petitioner at his last_known_address sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by way of a levy upon the person’s property sec_6331 provides that at least days before proceeding with enforced collection by way of a levy on a person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available see sec_6330 115_tc_35 114_tc_176 the notice_of_intent_to_levy must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address sec_6330 sec_6331 sec_301_6330-1 sec_301_6331-2 proced admin regs here the final notice was not sent to petitioner at his last_known_address nor did he receive it and therefore it is invalid sec_301_6212-2 and b of the proced admin regs applies to all notices and documents whenever the term last_known_address is used sec_301_6212-2 proced admin regs the regulation provides the general_rule a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs see also kennedy v commissioner supra pincite n 62_tc_367 affd without published opinion 538_f2d_334 9th cir taylor v commissioner tcmemo_1990_559 citing 91_tc_1019 with this definition alone it would seem as if the wheaton address the one on petitioner’s last-filed and properly processed return were petitioner’s last_known_address however the regulation goes on to explain that the internal as any appeal of this case lies to the court_of_appeals for the seventh circuit it is that court’s interpretation of the rules that we use as a guidepost when interpreting the regulation and relevant caselaw revenue service will update the taxpayer addresses in its records by using information retrieved from the postal service’s national change_of address database and will use the postal service database address until a taxpayer either files a return with a different address or provides the irs with clear and concise notice of a change_of address see sec_301_6212-2 proced admin regs petitioner notified the postal service of his move to the milford address in light of all of the facts and circumstances present in this case we find that his last_known_address was the milford address a ‘last known address’ is precisely that if the commissioner knows of one address for a taxpayer and is then notified of another address for the same taxpayer such other address supersedes the previous address and becomes as far as the commissioner is concerned that taxpayer’s ‘last known address’ abeles v commissioner supra pincite a taxpayer can have only one last_known_address on a given date id on date that address for petitioner was the milford address an inquiry into a taxpayer’s last_known_address is based on the relevant facts and circumstances see 62_tc_543 59_tc_818 if the government has become aware of a change_of address the commissioner may not rely on the address listed on the last-filed tax_return but must exercise reasonable care to discern the taxpayer’s correct address see eg 83_tc_626 it is important to examine what information was available to the commissioner at the time the notice was mailed see 946_f2d_45 7th cir in other words what is significant is what respondent knew at the time the notice was issued attributing to respondent information which respondent knows or should know with respect to a taxpayer’s last_known_address through the use of its computer system abeles v commissioner supra pincite here respondent and his representatives sent mail concerning petitioner’s taxes to the milford address on the very same day they sent the final notice to the wheaton address respondent clearly had the correct information in 653_f2d_1185 7th cir the seventh circuit found the commissioner had not mailed a notice_of_deficiency to the taxpayers’ last_known_address because inter alia other correspondence from the irs had gone to the taxpayers’ correct address the court_of_appeals for the seventh circuit wrote in that we live in the age of sophisticated computer information storage and retrieval systems such that asking the commissioner to make use of them can hardly be deemed to impose an unreasonable burden id pincite n see also alta sierra vista inc v commissioner 538_f2d_334 9th cir 384_f2d_929 3d cir affg tcmemo_1966_59 o’brien v commissioner supra pincite the court can only imagine that if computer system sec_25 years ago were sufficiently robust for the seventh circuit to require some due diligence on the part of the irs any such requirement would be more than applicable today see also abeles v commissioner supra pincite acknowledging years ago that the state of the irs’s computer capabilities is such that a computer search of the information retained with respect to a certain taxpayer including his or her last_known_address may be performed by respondent’s agent without unreasonable effort or delay and would take less than a minute the seventh circuit noted that a n innocent taxpayer should not be penalized because the tax collector neglects to tell his right hand what his left hand is doing mcpartlin v commissioner supra pincite quoting 635_f2d_895 d c cir although petitioner may not be the innocent taxpayer the seventh circuit envisioned he should have the benefit of the same procedural safeguards offered to cooperative taxpayers we hold that the final notice_of_intent_to_levy with respect to petitioner’s and outstanding tax_liabilities was not mailed to petitioner’s last_known_address and is therefore invalid for this reason this case will be dismissed for lack of jurisdiction to reflect the foregoing an appropriate order will be entered denying respondent’s motion and dismissing this case for lack of jurisdiction instead on the ground that the final notice was not sent to petitioner at his last_known_address and is therefore invalid
